           Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

PRO DRIVE OUTBOARDS,                                 CIVIL ACTION NO. 6:18-1241
LLC
                                                     JUDGE JUNEAU
versus

CRUZANI, INC., F/K/A US                              MAG. JUDGE WHITEHURST
HIGHLAND, INC., ET AL.


                    MEMORANDUM RULING AND ORDER

         Pending before the Court is the Motion to Transfer Venue Pursuant to 28

U.S.C. ' 1404(a) [Rec. Doc. 16], filed by the defendant, U.S. Highland, Inc.

(AHighland@).      Plaintiff Pro-Drive Outboards, LLC (APro-Drive@) filed an

opposition brief [Rec. Doc. 23]; Highland filed a reply brief [Rec. Doc. 36], and the

plaintiff filed a sur-reply brief [Rec. Doc. 39]. After considering the applicable law

and the briefs of the parties, the Court will grant the motion to transfer.

                               I. Factual Background

         This action arises out of a business deal between Pro-Drive and Highland.

Pro-Drive is a Louisiana limited liability company, while Highland (now known as

Cruzani, Inc), is a Nevada corporation. At the time of the event giving rise to this

litigation, however, Highland was an Oklahoma corporation. Pro-Drive is the

manufacturer of the first ever shallow water outboard motor built for hunting,

fishing, and commercial purposes. R. 1, at ¶9. According to the Complaint, Pro-
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 2 of 13




Drive outboard motors utilize air-cooled engines because air-cooled engines allow

the outboard motors to be more efficiently operated and/or less subject to breakdown

when the outboard motors are operated in very shallow water and in swampy

conditions. Id., at ¶10.   Pro-Drive utilizes air-cooled engines supplied by third-

party manufacturers. Accordingly, in September 2009, Pro-Drive contacted

Highland, operating at that time in Sweden, about purchasing Highland engines for

use on Pro-Drive products. Id., at ¶13.

      Negotiations between the two parties continued until November 2009, when

Highland sent Pro-Drive a proposal for a prototyping and licensing agreement

between Pro-Drive and Highland. Id., at ¶25. The prototyping proposal was for the

creation of a platform for a Highland engine and a hydraulic system. Id. The

prototyping fee was quoted at $126,000.00 and the licensing fee was quoted as

$200,000.00.    Id. On January 12, 2010, Pro-Drive and Highland signed an

Exclusive Distribution Agreement for Shallow Water Marine Applications (Athe

Distribution Agreement@). Id., at ¶30. In the Distribution Agreement, Highland

represented itself as an Oklahoma corporation and a subsidiary of Highland Group

AP, a Swedish company. Id.         On January 12, 2010, Pro-Drive transferred

$126,000.00 from its bank account into Highland=s bank account. Four payments

of $50,000.00 each followed, one each of the following months. Id., at ¶31

      The Distribution Agreement contains the following language:
            Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 3 of 13




        Governing Law: Venue: Arbitration. This agreement shall be
        governed by, and construed according with, the laws of the State of
        Oklahoma. Actions and proceedings litigated in connection with this
        Agreement, if any, shall be conducted exclusively in the state and
        federal courts located in the State of Oklahoma.1

        Over the next two years, the parties discussed, planned, and tested various

engines and platforms, none of which met the specifications that were initially

agreed upon, and none of which resulted in an engine that could be used by Pro-

Drive in its watercraft. During that time period, the three Highland principals that

Pro-Drive had been dealing were killed in a helicopter accident, and Highland

relocated its business venture with new principals. Id., at ¶42. Despite having paid

$326,000.00 up front, Pro-Drive alleges it never received the engine for which it

contracted with Highland.

        On September 21, 2018, Pro-Drive filed the instant matter in this Court,

alleging claims for breach of contract, detrimental reliance, and bad faith on the part

of Highland. In its complaint, Pro-Drive sued Highland and John R. Fitzpatrick,

III, who became CEO of Highland after the initial principals died. Pro-Drive

alleges that venue is proper in this district because all or a substantial part of the

activities in the complaint were carried out in this district and because the defendants

transacted business in this district.




1 See “Exclusive Distribution Agreement for Shallow Water Marine Applications,” attached as Exhibit 1 to
Highland’s motion to transfer, R. 16-3.
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 4 of 13




      On March 3, 2019, Highland filed the instant motion to transfer venue, as well

as a Motion to Dismiss for Failure to State a Claim [Rec. Doc. 17], which argues

that, under Oklahoma law, the plaintiff=s claims are time-barred. The Court first

considers the motion to transfer, and because it concludes that the motion should be

granted, the motion to dismiss is not addressed in this Ruling.

                                II. Law and Analysis

A. Standard for Change of Venue under 28 U.S.C. ' 1404(a)

      Under 28 U.S.C. ' 1404(a), A[f]or the convenience of the parties and witnesses

[and] in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or

division to which all parties have consented.@ 28 U.S.C. '1404(a). A defendant

seeking a transfer of venue must demonstrate that the plaintiff could have originally

brought the action in the transferee court. In re Volkswagen AG, 371 F.3d 201, 203

(5th Cir.2004) (AVolkswagen I @) (AIn applying the provisions of ' 1404(a), we have

suggested that the first determination to be made is whether the judicial district to

which transfer is sought would have been a district in which the claim could have

been filed.@). After this initial showing has been made, the defendant must then

demonstrate Agood cause@ why the case should be transferred. See In re Volkswagen

of Am., Inc., 545 F.3d 304, 315 (5th Cir.2008) (AVolkswagen II @). A defendant can

carry this burden by showing, through the relevant private and public interest factors
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 5 of 13




enunciated in Gulf Oil Corp. v. Gilbert, 330 U.S. 505, 508 (1947), that the transferee

district is a more convenient venue. Volkswagen II, 545 F.3d at 315.

      The private interest factors to be considered are: (1) the relative ease of access

to sources of proof; (2) the cost of attendance for willing witnesses; and (3) all other

practical problems that make trial of a case easy, expeditious and inexpensive.

Volkswagen I, 371 F.3d at 203. The relevant public interest factors are: (1) the

administrative difficulties created by court congestion; and (2) the interest in having

localized controversies decided at home. Id. The above-listed factors are not

necessarily exhaustive or exclusive, and none should be given dispositive weight.

Volkswagen II, 545 F.3d at 315.

      When the parties hold a valid forum selection clause, the Fifth Circuit B guided

by the Supreme Court=s decision in Atlantic Marine Constr. Co. v. United States

Dist. Court, 134 S.Ct. 568 (2013) B has held that the analysis is altered, to wit:

      As is most relevant here, the district court cannot independently weigh
      the parties' private interests, but must deem such interests to weigh in
      favor of the preselected forum, the parties having struck that balance by
      their selection contract. Accordingly, only the public-interests may
      weigh against transfer, and A[b]ecause those factors will rarely defeat a
      transfer motion, the practical result is that the forum-selection clauses
      should control except in unusual cases.@

      [...]


      For cases where all parties signed a forum selection contract, the
      analysis is easy: except in a truly exceptional case, the contract controls.
             Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 6 of 13




In re Rolls Royce Corp., 775 F.3d 671, 678B79 (5th Cir. 2014).

B.     The Parties’ Contentions

         Pro-Drive concedes that any claims arising under the Distribution Agreement

are, indeed, to be tried in Oklahoma under the terms of the Agreement=s forum

selection clause. 2 Pro-Drive contends, however, that this matter cannot be

transferred because the forum selection clause applies only to the claims arising

under the parties= Distribution Agreement, and that the majority of the agreements

between the parties were the subject of oral contracts. Pro-Drive specifically asserts

A[m]ost, though not all, of the contractual arrangements between the parties giving

rise to the allegations of Pro-Drive=s Complaint lack any forum selection clause,

since they were not reduced to writing.@ R. 23, at p. 2. Pro-Drive characterizes these

oral contracts as Aany dealings beyond marketing and sale of imaginary Highland

engines.@ Id. Pro-Drive then argues that transfer of only a portion of the its claims

would be unreasonable and prejudicial.




2 To the extent that Pro-Drive argues the Distribution Agreement should not be considered by the Court because it
was not attached to the Complaint, the Court finds this argument unpersuasive. Pro-Drive cites this Court to no
cases that hold that the Court cannot consider materials outside of the complaint when adjudicating a motion to
transfer. Indeed, this Court found jurisprudence that stands for the proposition that the Court can consider such
documents when deciding a motion to transfer. See, e.g., Knaps v. First Allied Corp., 2013 WL 12123521 at *8
(S.D. Miss. 2013) (court refused to strike affidavits that were submitted in connection with a motion to transfer).
Furthermore, were it required to so find, this Court concludes the Distribution Agreement has been incorporated into
the plaintiff’s Complaint, as the Agreement is referenced throughout and is central to the plaintiff’s claims in this
matter. See, e.g., Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (documents that a
defendant attaches to a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff’s
complaint and are central to her claims).
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 7 of 13




      Highland disputes the foregoing characterization of the claims as set forth in

the Complaint, arguing Pro-Drive has asserted only claims for breach of the

Distribution Agreement, bad faith arising therefrom, and detrimental reliance, and

that all of the parties= dealings fall under the purview of the Distribution Agreement

and constitute alleged breaches of that Agreement. Thus, Highland argues all of

Pro-Drive=s claims are governed by the forum selection clause, and this matter must

be transferred to Oklahoma.

C.    Analysis

      After a review of Pro-Drive=s Complaint, the briefs of the parties, and the

applicable law, the undersigned concludes all of Pro-Drive=s claims arise in

connection with the Distribution Agreement. The Distribution Agreement makes

clear that the purpose of the agreement was for Pro-Drive to market, distribute, and

sell the Highland 950cc V-Twin Engines, which included 750cc to 1200cc V-Twin

engines. The Agreement further states:

      The Manufacturer [Highland] shall provide technical developmental
      assistance for a minimum of three years after the release of any new
      version of the 950 Engine provided to the Distributor for general sales.
      The Manufacturer shall appoint one or more representatives to provide
      this assistance who shall be available within a reasonable time period
      (no more than five business days). Compensation for this service shall
      be billable at a rate of $175 per hour per person plus reasonable
      expenses.

      The Agreement further provides:
            Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 8 of 13




      This Agreement constitutes and represents the entire agreement of the
      parties with respect to the subject matter hereof, and all other prior
      agreements, covenants, promises and conditions, verbal or written,
      between the parties relating to the subject matters hereof are incorpo-
      rated herein. No party hereto has relied upon any other promise,
      representation or warranty, other than those contained herein, in
      executing this Agreement.

      As consideration for the agreement, Pro-Drive claims it paid $126,000.00 for

the prototyping fee and $200,000.00 in licensing fees, plus additional amounts as the

business venture continued. Pro-Drive claims in excess of $500,000.00 in damages

as a result of Highland failing to deliver the contracted-for engine pursuant to its

contract.

      Pro-Drive=s allegations reveal that the clear object of the contract was for

Highland to produce a vertical shaft engine that Pro Drive would be able to distribute

to its customers. During the ongoing relationship between the parties, the object of

the Agreement never changed, despite numerous failed attempts by Highland to

produce a workable engine. The additional monies claimed to be spent by Pro Drive

is consistent with the terms of the Agreement, which called for Atechnical develop-

mental assistance@ to be provided by Highland, for which Pro Drive contracted to

pay $175/hour. The ultimate goal of the contract, however, was the development

of a usable engine for Pro-Drive, which Pro-Drive alleges was never produced by

Highland. While the parties may have continued to engage in product development

during the time they worked together in furtherance of the Agreement, and although
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 9 of 13




new engines were tested and deemed not usable, the undersigned concludes that the

allegations in Pro-Drive=s Complaint concerning these continuing negotiations fail

to assert new, oral contracts.

      In its Complaint, Pro-Drive specifically alleges:

      ¶ 101. Plaintiff PRO-DRIVE honored all of its commitments to
      Defendant HIGHLAND under the Distribution Agreement including
      payments in excess of $500,000, for which it received no return.
      (emphasis added)

      ¶ 102. Defendant Highland breached the Distribution Agreement by
      failing to produce a vertical shaft engine suitable for production and
      incorporation in a PRO-DRIVE outboard motor system. Plaintiff
      PRO-DRIVE suffered damages in excess of $500,000, for which it
      received no return. (emphasis added)

      ¶ 105. Defendants HIGHLAND and FITZPATRICK represented and
      continually promised that Defendant HIGHLAND could and would
      develop an engine suitable for use in a PRO-DRIVE outboard motor
      system. Plaintiff PRO-DRIVE relied on the representations of
      Defendants HIGHLAND and FITZPATRICK as to the ability of
      HIGHLAND to design, develop and manufacture the contracted-for
      outboard motor. In reliance on defendant=s representations, Plaintiff
      PRO-DRIVE continued to pay Defendant HIGHLAND for the work
      that was never adequately performed or completed. (emphasis added)

      ¶ 106. Both Defendant HIGHLAND and Defendant FITZPATRICK
      continued to mislead Plaintiff PRO-DRIVE after the death of Malberg
      and the other HIGHLAND executives promising that HIGHLAND
      could produce the contracted-for motors. PRO-DRIVE relied to its
      detriment on these promises as suffered substantial damages. As a
      result of Defendants= actions, Plaintiff PRO-DRIVE suffered damages
      in excess of $500,000. (emphasis added)

      ¶ 108. Additionally, Defendants HIGHLAND and FITZPATRICK
      refused to make alterations, mend, remedy, or cure the defects in the
      design, manufacture, and delivery of special-type outboard motors, as
  Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 10 of 13




well as continuously misled Plaintiff PRO-DRIVE in regard to the
project status and progress, the quality of workmanship, and the
materials provided. (emphasis added)

¶ 109. These actions and promises of Defendants HIGHLAND and
FITZPATRICK caused Plaintiff PRO-DRIVE to spend a considerable
amount of time and money for which no benefit was gained or received.
Continuous assurances by Defendants HIGHLAND and
FITZPATRICK that a production model of a specially designed
outboard motor was forthcoming induced Plaintiff PRO-DRIVE to
spend substantial sums of money over the course of several years, while
Defendants HIGHLAND and FITZPATRICK had no reasonable belief
or intention of performing HIGHLAND=s part of the agreement with
Plaintiff PRO-DRIVE.        The misrepresentations of Defendant
HIGHLAND=s technical and financial ability by Defendants
HIGHLAND and FITZPATRICK were made with the intention to
obtain an unjust advantage for Defendants HIGHLAND and
FITZPATRICK or to cause a loss and inconvenience to Plaintiff PRO-
DRIVE. (emphasis added)

¶ 110. Defendants HIGHLAND and FITZPATRICK intentionally
misled Plaintiff PRO-DRIVE as to the design and manufacturing
capabilities of Defendant HIGHLAND and as to the ability of
Defendant HIGHLAND to perform and to produce an outboard motor
engine suitable for the needs of Plaintiff PRO-DRIVE as agreed.
(emphasis added)

¶ 111. Because Defendant HIGHLAND has failed to perform its duties
and because the actions of Defendants HIGHLAND and
FITZPATRICK further aggravated the situation by making continued
promises to cure the defects or give remedy to Plaintiff PRO-DRIVE
while knowing that HIGHLAND did not have the design,
manufacturing, and production capabilities necessary for performance,
the actions of Defendants HIGHLAND and FITZPATRICK were in
bad faith and Defendants HIGLAND and FITZPATRICK are liable for
all the damages, foreseeable or not, that are a direct consequence of
Defendant HIGHLAND=s bad faith failure to perform as contemplated
by LA C.C. art. 1997. Therefore, Plaintiff PRO-DRIVE requests that
this Court grant additional damages as against the Defendants.
(emphasis added)
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 11 of 13




      The allegations contained in Pro-Drive’s Complaint all relate to Highland=s

failure to produce the Acontracted-for@ vertical engine contemplated under the terms

of the Distribution Agreement. Additionally, every financial transaction complained

of by Pro-Drive and all damages sought by Pro-Drive in the Complaint arise in

connection with the Distribution Agreement. Allegations of breach of any oral

contracts appear nowhere in Pro-Drive=s Complaint and, in fact, are only asserted in

response to Highland=s motions. Thus, the claims that Pro-Drive has asserted in its

Complaint B breach of the Distribution Agreement, detrimental reliance, and bad

faith B all arise out of the purpose of the Distribution Agreement, which mandates

that all claims be litigated in the state of Oklahoma.

      Under well-established jurisprudence, the only inquiry before the Court at this

time is the determination of whether the instant case presents exceptional circum-

stances that do not warrant transfer. Consideration of the public interest factors

guides this Court=s determination. These factors focus on the Afactual connection@

that a case has with the transferee venue and also with the transferor venue and

include the existence of court congestion in either venue and the interest in having

localized controversies decided at home. After consideration of these factors, the

undersigned can identify no facts that would lead to a determination that the matter

should not be transferred to Oklahoma. There is no evidence of court congestion in

either this district or in the Western District of Oklahoma, such that one of the venues
            Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 12 of 13




would clearly trump from an administrative standpoint. Furthermore, although the

plaintiff is located within the Western District of Louisiana, the plaintiff bargained

for the forum of Oklahoma when it signed the Distribution Agreement, and Highland

is located in neither Louisiana or Oklahoma, hence it will be traveling to either

location to litigate this matter. Therefore, the public interest factors do not create

exceptional circumstances that warrant circumventing the parties= forum selection

clause.

         As a final matter, none of the parties briefed the issue of whether and how a

transfer of this matter would affect the remaining defendant in this lawsuit, John R.

Fitzpatrick, III.3 As the current CEO of Cruzani, Highland=s successor business,

this Court concludes the entirety of the case B including all claims against Mr.

Fitzpatrick B are subject to transfer. There has been no argument made, and no

evidence produced, that would show that the public interest factors weigh in favor

of severing the claims alleged against Mr. Fitzpatrick, and having those claims

proceed in this court while all other claims against Highland proceed in Oklahoma.

                                               III. Conclusion

         For the foregoing reasons, Highland=s Motion to Transfer Venue Pursuant to

28 U.S.C. '1404(a) [Doc. 16] is hereby GRANTED and this case is




3 John R. Fitzpatrick has not yet made an appearance in this suit.
         Case 5:19-cv-00834-J Document 40 Filed 08/23/19 Page 13 of 13




TRANSFERRED to the United States District Court for the Western District of

Oklahoma.

      This Order shall be STAYED for fourteen (14) days from the date of issuance.

Any appeal to the District Judge must be filed within fourteen (14) days from the

date of this Order. If an appeal is taken to the District Judge, this Order shall remain

stayed until the appeal is decided. If no timely appeal is filed, the clerk shall transfer

the action forthwith.

      THUS DONE AND SIGNED this 23rd day of August, 2019 in Lafayette,

Louisiana.
